DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This office action is in response to the amendments/remarks filed on 12/09/2020. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claim(s) 1-3, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strijker [US 20160018876 A1] in view of Kinzer et al. [US 20160079785 Al] and Leipold et al. [US 20120105040 A1].
1.    Strijker [US 20160018876 A1] discloses [Fig. 2],
 A control circuit comprising: a drive circuit (110) for outputting a gate drive signal;
a charging circuit (D4,D5,R4,S2) for generating a charging current when the drive circuit is started up; and a Vcc control circuit (D3) for, upon receiving an output from the charging circuit, outputting a control signal for supplying Vcc for the drive circuit, wherein
the Vcc supplied to the drive circuit is based on the control signal output from the Vcc control circuit (see paragraphs 0030-0032). 
Strijker fails to disclose, the drive circuit, the charging circuit, and the Vcc control circuit are provided in one chip; the supplied Vcc is fed back to the Vcc control circuit and the outputted control signal is adjusted based on the Vcc fed back to supply to control Vcc to a predetermined value; 
Kinzer et al. [US 20160079785 Al] discloses [Fig. 1], wherein the drive circuit (as e.g. 130, 120), the charging circuit (157), and the Vcc control circuit (as e.g. 150,153) are provided in one chip. (see paras. 0093)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the circuitry of Strijker to include the arrangement of Kinzer, because it provides reduced electronic size.
Leipold et al. [US 20120105040 A1] teaches, the supplied Vcc is fed back to the Vcc control circuit and the outputted control signal is adjusted based on the Vcc fed back to supply to control Vcc to a predetermined value. (see para. 0025)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the circuit arrangement of Strijker to include the circuitry of Leipold, because it provides improved signal stability.
2.    (Original) The control circuit according to claim 1, further comprising: a first floating terminal (112) connected to the drive circuit; and a second floating terminal (114) connected to the Vcc control circuit and insulated from the first floating terminal (via C2).
3.    Strijker [US 20160018876 A1] discloses [Fig. 2], A control circuit comprising: a drive circuit (110) for outputting a gate drive signal;
a Vcc circuit (C2) for supplying Vcc to the drive circuit; a first floating terminal (as 112) connected to the drive circuit; and

wherein the Vcc circuit comprises:
a charging circuit (D4,D5,R4,S2) for generating a charging current when the drive circuit is started up;
and a Vcc control circuit (D3) for, upon receiving an output from the charging circuit, outputting a control signal for supplying the Vcc (see paragraphs 0030-0032). 
Strijker fails to disclose, the supplied Vcc being fed back to the Vcc control circuit and the outputted control signal adjusted based on the Vcc fed back to supply to control Vcc to a predetermined value. 
Leipold et al. [US 20120105040 A1] teaches, the supplied Vcc being fed back to the Vcc control circuit and the outputted control signal adjusted based on the Vcc fed back to supply to control Vcc to a predetermined value. (see para. 0025)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the circuit arrangement of Strijker to include the circuitry of Leipold, because it provides improved signal stability.
7.    (Previously Presented) The control circuit according to claim 2, wherein the gate drive signal is applied to a gate of a first power device (S1) provided outside, and the first floating terminal is connected to a source of the first power device (as electrically connected to S1).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strijker [US 20160018876 A1] in view of Kinzer et al. [US 20160079785 Al].
5.    Strijker [US 20160018876 A1] discloses [Fig. 2], A control circuit comprising: a drive circuit (110) for outputting a gate drive signal;
a charging circuit (D4,D5,R4,S2) for generating a charging current when the drive circuit is started up; and a Vcc control circuit (D3) for, upon receiving an output from the charging circuit, outputting a control signal (as outputted to S3) for supplying Vcc for the drive circuit; and
. 
Strijker fails to disclose, wherein the drive circuit, the charging circuit, and the Vcc control circuit are provided in one chip. 
Kinzer et al. [US 20160079785 Al] discloses [Fig. 1], wherein the drive circuit (as e.g. 130, 120), the charging circuit (157), and the Vcc control circuit (as e.g. 150,153) are provided in one chip. (see paras. 0093)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the circuitry of Strijker to include the arrangement of Kinzer, because it provides reduced electronic size.

Claim(s) 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strijker [US 20160018876 A1] in further view of Kinzer et al. [US 20160079785 Al], Leipold et al. [US 20120105040 A1] and Takahashi et al. [US 20130257304 A1].
12.    Strijker fails to disclose, The control circuit according to claim 7, wherein the first power device is an FET made of a wide bandgap semiconductor.
Takahashi et al. [US 20130257304 A1] teaches [Fig. 5], wherein the first power device is an FET made of a wide bandgap semiconductor. (see paras. 0004, 0074)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the circuit arrangement of Strijker to include the device of Takahashi, because it provides for faster switching speeds.
14.    Strijker fails to disclose, The control circuit according to claim 12, wherein the wide bandgap semiconductor is any one of silicon carbide, a gallium nitride material, and diamond.
Takahashi et al. [US 20130257304 A1] teaches [Fig. 5], wherein the first power device is an FET made of a wide bandgap semiconductor. (see paras. 0004, 0074)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the circuit arrangement of Strijker to include the device of Takahashi, because it provides for faster switching speeds.

Conclusion
Allowable Subject Matter
Claim(s) 6, 8-11, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 

In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY E. LEE III whose telephone number is (571)270-1525.  The examiner can normally be reached on 7:30a-5:00p (M-TH) (cst).

If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY E LEE III/                 Examiner, Art Unit 2838